                                      Case 2:21-cv-02068-DSF-AS Document 1 Filed 03/05/21 Page 1 of 18 Page ID #:1


                                       1   Gloria Dredd Haney, State Bar No. 157627
                                           LAW OFFICES OF GLORIA DREDD HANEY
                                       2   City Tower Center
                                           333 City Boulevard West, 17th Floor
                                       3   Orange, California 92868
                                           Office:     714.938.3230
                                       4   Fax:        714.921.2856
                                           Email:      dreddlaw@sbcglobal.net
                                       5
                                           Attorney for Plaintiff
                                       6   ROSALYN WARREN
                                       7

                                       8                         UNITED STATES DISTRICT COURT
                                       9
                                                               CENTRAL DISTRICT OF CALIFORNIA
                                      10
                                           ROSALYN WARREN,                                 Case No.: _____________________
                                      11
                                                               Plaintiff,
                                      12
LAW OFFICES OF GLORIA DREDD HANEY




                                                   vs.                                     PLAINTIFF ROSALYN WARREN’S
                                      13                                                   COMPLAINT FOR DAMAGES
                                           CALIFORNIA DEPT. OF                             AND EQUITABLE RELIEF
333 City Boulevard West, 17th Floor




                                      14   CORRECTIONS AND
                                           REHABILITATION, EDWARD                          DEMAND FOR JURY TRIAL
                                      15   MORALES, MARGARET
Orange, California 92868




                                           WAGGONER, LISA HEINTZ, ROBERT
                                      16   STORM, AND DOES 1 THROUGH 10,
                                           INCLUSIVE,
                                      17

                                      18                       Defendants.
                                      19

                                      20
                                              I.         NATURE OF CASE
                                      21
                                              This complaint arises beginning with the unlawful retaliation and harassment
                                      22

                                      23   leveled against Plaintiff as a result of her taking a medical leave leading to her being
                                      24
                                           targeted, harassed, publicly humiliation, and eventually terminated from her position
                                      25
                                           because on her race, age, disability, perceived disability, and being subjected to
                                      26

                                      27   harassment, bullying in the workplace, denial of a good faith interactive process,
                                      28
                                           retaliation, denial of medical leave, denial of reasonable accommodation, denial of

                                                                                       1
                                                            PLAINTIFF ROSALYN SHEREE WARREN’S FEDERAL COMPLAINT
                                      Case 2:21-cv-02068-DSF-AS Document 1 Filed 03/05/21 Page 2 of 18 Page ID #:2


                                       1   rights based on 42 USC §1981, 42 USC §1983, denial of a work environment free of
                                       2
                                           discrimination, retaliation because she engaged in the protected activity of
                                       3

                                       4   complaining about the unlawful discrimination after returning from an approved
                                       5   medical leave, and the ultimate adverse action of being fired from her job. Finally,
                                       6
                                           because she sought leave from the Family Medical Leave Act to care for her
                                       7

                                       8   disabled son, Cory, in 2019.
                                       9         JURISDICTION AND VENUE
                                      10
                                              1. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331,
                                      11

                                      12   1337, 1343,1391, 42 U.S.C. §§1981 and 1983, and the Rehabilitation Act of 1973.
LAW OFFICES OF GLORIA DREDD HANEY




                                      13   This action is authorized and instituted pursuant to 20 U.S.C. §1706 requiring the
333 City Boulevard West, 17th Floor




                                      14
                                           appropriate United States District Court to exercise jurisdiction. 42 U.S.C. § 1981,
                                      15
Orange, California 92868




                                      16   Civil Rights Act of 1991, as amended, state that employment discrimination and
                                      17   retaliation cases may be filed in the United States District Court. This Court has
                                      18
                                           pendent jurisdiction over Plaintiff’s state claims, both administrative and common
                                      19

                                      20   law, because they arise out of the same nucleus of common facts on which
                                      21
                                           Plaintiff’s federal discrimination claims are based. Pursuant to 28 U.S.C. § 1367(s),
                                      22
                                           federal courts have the discretion to adjudicate state-law claims that are
                                      23

                                      24   transactionally related to the federal claims.
                                      25
                                              2. Plaintiff has suffered and continues to suffer actual injuries as a result of the
                                      26
                                           intentional, malicious, and unlawful conduct on the part of the above-named
                                      27
                                      28   Defendants, each of them. The injuries can be traced to the challenged action and


                                                                                       2
                                                           PLAINTIFF ROSALYN SHEREE WARREN’S FEDERAL COMPLAINT
                                      Case 2:21-cv-02068-DSF-AS Document 1 Filed 03/05/21 Page 3 of 18 Page ID #:3


                                       1   conduct in this matter. Plaintiff, ROSALYN WARREN, has a personal stake in the
                                       2
                                           outcome of this action and hereby joins her request for recovery also pursuant the
                                       3

                                       4   California Fair Employment and Housing Act (“FEHA”) and has received the
                                       5   Department of Fair Employment and Housing’s (“DFEH”) right-to-sue notice.
                                       6
                                           Attached as Exhibit “A” is a true copy of the complaint filed with the DFEH.
                                       7

                                       8   Attached as Exhibit “B” is a true copy of the right-to-sue notice from the DFEH
                                       9   dated March 05, 2020, Case No. 202003-9500505.
                                      10
                                              3. Plaintiff resides in Los Angeles Country within the jurisdiction of the
                                      11

                                      12   United States District Court in and for the Central District of California.
LAW OFFICES OF GLORIA DREDD HANEY




                                      13      4. Defendant Southern California Permanente Medical Group is doing business
333 City Boulevard West, 17th Floor




                                      14
                                           in Los Angeles County within the jurisdiction of the United States District
                                      15
Orange, California 92868




                                      16   Court/Central District California in Lancaster, California in Los Angeles County.
                                      17         OVERVIEW OF RELEVANT AND BACKGROUND FACTS
                                      18
                                              5. Because of the overwhelming nature of the discrimination, retaliation, and
                                      19

                                      20   harassment leveled against Plaintiff, ROSALYN WARREN (hereafter “Plaintiff” or
                                      21
                                           “Warren”), all of the relevant/material facts are not included in this complaint.
                                      22
                                           However, Warren has submitted a sufficient representation of the facts and has
                                      23

                                      24   established that the facts set out in this complaint identify viable causes of action
                                      25
                                           and prima facie elements to support that causes of action in this matter and in their
                                      26
                                           entirety to further support this matter must go forward to trial.
                                      27
                                      28      6. On or about March 06, 2019, Warren, a Black woman with a disability and


                                                                                       3
                                                           PLAINTIFF ROSALYN SHEREE WARREN’S FEDERAL COMPLAINT
                                      Case 2:21-cv-02068-DSF-AS Document 1 Filed 03/05/21 Page 4 of 18 Page ID #:4


                                       1   over the age of 50 years, the Defendants acted to terminate Plaintiff from your job
                                       2
                                           with the California Department of Corrections and Rehabilitation as a Psychiatric
                                       3

                                       4   Social Worker. According to plaintiff, se was harassed because of her race, color,
                                       5   requests for the family care or medical leave which is California’s Family Rights
                                       6
                                           Act for her disabled son, her own, and her own age.
                                       7

                                       8      7. Plaintiff was discriminated against because of her race, color, sex/gender,
                                       9   FMLA requests, disability, age, and was terminated, discriminated against, denied
                                      10
                                           any employment benefit or privilege, denied reasonable accommodation for her
                                      11

                                      12   disability. Plaintiff experienced retaliation because she reported or resisted any
LAW OFFICES OF GLORIA DREDD HANEY




                                      13   form of discrimination or harassment, requested or used a disability-related
333 City Boulevard West, 17th Floor




                                      14
                                           accommodation, requested or used leave under the California Family Rights Act or
                                      15
Orange, California 92868




                                      16   FMLA, and as a result was terminated, reprimanded, suspended, denied reasonable
                                      17   accommodation for her disability, denied FMLA also.
                                      18
                                              8. Because of Plaintiff’s race and because she called the police and reported an
                                      19

                                      20   employee who threatened her and because he went out on FMLA, Plaintiff was
                                      21
                                           transferred and the subsequently terminated. If Plaintiff were not Black, with a
                                      22
                                           disability, and over the age of 50 years, and had not complained about being
                                      23

                                      24   threatened, Plaintiff would not have been fired.
                                      25
                                              9. Because Defendant California Department of Corrections and Rehabilitation
                                      26
                                           (“Department”), the Department gave the pretext that Plaintiff had been lying.
                                      27
                                      28   not have a legitimate business reason or lawful reason for the termination


                                                                                      4
                                                          PLAINTIFF ROSALYN SHEREE WARREN’S FEDERAL COMPLAINT
                                      Case 2:21-cv-02068-DSF-AS Document 1 Filed 03/05/21 Page 5 of 18 Page ID #:5


                                       1

                                       2
                                                                STATEMENT OF A FEDERAL CLAIM
                                       3

                                       4                              FIRST CLAIM FOR RELIEF
                                       5                         (Violation of the Civil Rights Act of 1866
                                       6
                                                                      [As Amended, 42 U.S.C. § 1981]
                                       7

                                       8                                  Against All Defendants)
                                       9      20. The allegations and attachments set forth in paragraphs 1 through 19,
                                      10
                                           inclusive, are incorporated into this claim for relief by reference as if set forth in
                                      11

                                      12   full.
LAW OFFICES OF GLORIA DREDD HANEY




                                      13      21. Section 1981 provides that all persons within the jurisdiction of the United
333 City Boulevard West, 17th Floor




                                      14
                                           States must be afforded the same rights and the full and equal benefit of all laws and
                                      15
Orange, California 92868




                                      16   proceedings for the security of persons and property enjoyed by white citizens
                                      17   regardless of race. Section 1981 covers discrimination not only in the formation of
                                      18
                                           a contract but also during the duration and life of the contract.
                                      19

                                      20      22. Plaintiff was retaliated against up to and including termination which denied
                                      21
                                           her civil rights in violation of the laws of the United States because she is an African
                                      22
                                           American. No other non-Black employee who was similarly situated and supervised
                                      23

                                      24   by both Defendants Levy and Gonzalez was treated in this manner as Plaintiff.
                                      25
                                                   WHEREFORE, Warren requests relief as set forth below against the
                                      26
                                           Department.
                                      27
                                      28


                                                                                       5
                                                           PLAINTIFF ROSALYN SHEREE WARREN’S FEDERAL COMPLAINT
                                      Case 2:21-cv-02068-DSF-AS Document 1 Filed 03/05/21 Page 6 of 18 Page ID #:6


                                       1                              STATEMENT OF STATE CLAIM
                                       2
                                                                      SECOND CLAIM FOR RELIEF
                                       3

                                       4                 (Violation of the California Government Code, §12900, et seq.
                                       5                for Age Discrimination in Employment Against the Department)
                                       6
                                              23. The allegations and attachments set forth above in paragraphs 1 through 22,
                                       7

                                       8   inclusive, are incorporated into this claim for relief by reference as if set forth in
                                       9   full.
                                      10
                                                    23. Plaintiff is over the age of 50 years and has been discriminated against
                                      11

                                      12   because of her age. She performed her job duties well and met the standards set by
LAW OFFICES OF GLORIA DREDD HANEY




                                      13   the Department. Despite these facts regarding Plaintiff’s performance, she was and
333 City Boulevard West, 17th Floor




                                      14
                                           continues to be denied the rights and privileges of her job.
                                      15
Orange, California 92868




                                      16            WHEREFORE, plaintiff demands judgment against defendant the
                                      17   Department.
                                      18

                                      19

                                      20                              STATEMENT OF STATE CLAIM
                                      21
                                                                       THIRD CLAIM FOR RELIEF
                                      22
                                                         (Violation of the California Government Code, §12900, et seq.
                                      23

                                      24           Failure To Prevent Discrimination in Employment Against the Department)
                                      25
                                              24. The allegations and attachments set forth above in paragraphs 1 through 23
                                      26
                                           and the following paragraphs, are incorporated into this claim for relief by reference
                                      27
                                      28   as if set forth in full.


                                                                                        6
                                                             PLAINTIFF ROSALYN SHEREE WARREN’S FEDERAL COMPLAINT
                                      Case 2:21-cv-02068-DSF-AS Document 1 Filed 03/05/21 Page 7 of 18 Page ID #:7


                                       1      25. Plaintiff has established that discrimination occurred and that the
                                       2
                                           Department failed to prevent the discrimination from occurring.
                                       3

                                       4      25. Department did not take all reasonable steps to prevent the discrimination
                                       5   from occurring.
                                       6
                                                   WHEREFORE, Plaintiff demands judgment against defendant Department.
                                       7

                                       8

                                       9                            STATEMENT OF STATE CLAIM
                                      10
                                                                     FOURTH CLAIM FOR RELIEF
                                      11

                                      12                  (Retaliation Pursuant to FEHA Against the Department)
LAW OFFICES OF GLORIA DREDD HANEY




                                      13       26. The allegations and attachments set forth above in paragraphs 1 through 25,
333 City Boulevard West, 17th Floor




                                      14
                                           inclusive, are incorporated into this claim for relief by reference as if set forth in
                                      15
Orange, California 92868




                                      16   full.
                                      17      27. Plaintiff was harassed, retaliated against, given reprimands, A bad
                                      18
                                           evaluation, and denied her job after her return from her medical/disability leave.
                                      19

                                      20   She was treated this way because of her complaints and protesting the
                                      21
                                           discrimination against her based on race, age, and, specifically, disability
                                      22
                                           discrimination. The retaliation and harassment leveled against her were in violation
                                      23

                                      24   of the California Fair Employment and Housing Act.
                                      25
                                             28. Defendant acted with (1) the intent to inflict the injury upon Plaintiff and (2)
                                      26
                                           the realization that the injury of losing her job was substantially certain to result
                                      27
                                      28   from Defendants’ conduct, most especially because of Plaintiff’s race, age,


                                                                                        7
                                                           PLAINTIFF ROSALYN SHEREE WARREN’S FEDERAL COMPLAINT
                                      Case 2:21-cv-02068-DSF-AS Document 1 Filed 03/05/21 Page 8 of 18 Page ID #:8


                                       1   disability, and because she complained about her unlawful treatment. Plaintiff’s
                                       2
                                           emotional distress was and is now severe, substantial and enduring and was actually
                                       3

                                       4   caused by the Defendant’s pervasive and professionally unlawful conduct.
                                       5    29. As a direct and proximate result of Defendants’ actions against Plaintiff, as
                                       6
                                           alleged above, Plaintiff has suffered special damages, including but not limited to
                                       7

                                       8   loss of wages, health benefits, bonuses, deferred compensation, and other
                                       9   employment benefits, in an amount to be proven at the time of trial, in excess of the
                                      10
                                           minimum jurisdictional requirements of this Court.
                                      11

                                      12     30. Unlike other similarly situated employees, Defendant used Plaintiff’s
LAW OFFICES OF GLORIA DREDD HANEY




                                      13   membership in protected classifications in order to discriminate against her, placed
333 City Boulevard West, 17th Floor




                                      14
                                           her in a detrimental position without any viable explanation, told other employees
                                      15
Orange, California 92868




                                      16   Plaintiff was incapable, incompetent, and grossly negligent.
                                      17     31. As a further direct and proximate result of Defendants’ unlawful, pervasive,
                                      18
                                           discrimination against Plaintiff, as aforesaid, Plaintiff has sustained general damages
                                      19

                                      20   for severe physical, mental, and emotional injuries, distress, harm and damages in an
                                      21
                                           amount to be proven at the time of trial, in excess of the minimum jurisdictional
                                      22
                                           requirements of this Court.
                                      23

                                      24         WHEREFORE, Plaintiff demands judgment which is more fully stated below
                                      25
                                           against the Department.
                                      26

                                      27
                                      28


                                                                                      8
                                                          PLAINTIFF ROSALYN SHEREE WARREN’S FEDERAL COMPLAINT
                                      Case 2:21-cv-02068-DSF-AS Document 1 Filed 03/05/21 Page 9 of 18 Page ID #:9


                                       1                              STATEMENT OF STATE CLAIM
                                       2
                                                                         FIFTH CLAIM FOR RELIEF
                                       3

                                       4                              (Harassment Against All Defendants)
                                       5          32.       The allegations and attachments set forth above in paragraphs 1
                                       6
                                           through 31, inclusive, are incorporated into this claim for relief by reference as if set
                                       7

                                       8   forth in full.
                                       9             33. Plaintiff was harassed, retaliated against, threatened with and given
                                      10
                                           reprimands, a subsequent bad evaluation, and terminated, all as a pretext so that the
                                      11

                                      12   Defendants could engage in the unlawful discrimination. She was treated this way
LAW OFFICES OF GLORIA DREDD HANEY




                                      13   because of her complaints and protesting the discrimination against her based on
333 City Boulevard West, 17th Floor




                                      14
                                           race, disability, age discrimination, and because she engaged in freedom of speech
                                      15
Orange, California 92868




                                      16   when she complained and stated grievances regarding the treatment. The retaliation
                                      17   and harassment leveled against her were in violation of the California Fair
                                      18
                                           Employment and Housing Act. Defendants knowingly encouraged the punitive,
                                      19

                                      20   harassing acts against Plaintiff and did nothing to prevent them. The conduct was so
                                      21
                                           severe and pervasive that it has caused Plaintiff to suffer from anxiety attacks and
                                      22
                                           post-traumatic stress which also affected her physical well-being, aggravated, and
                                      23

                                      24   exacerbated her disability.
                                      25
                                                     34. Defendant acted with (1) the intent to inflict the injury upon Plaintiff
                                      26
                                           and (2) the realization that the injury of losing her job was substantially certain to
                                      27
                                      28   result from Defendants’ conduct, most especially because of Plaintiff’s race, age


                                                                                         9
                                                              PLAINTIFF ROSALYN SHEREE WARREN’S FEDERAL COMPLAINT
                                      Case 2:21-cv-02068-DSF-AS Document 1 Filed 03/05/21 Page 10 of 18 Page ID #:10


                                        1   disability, and engaging in a protected activity. Plaintiff’s emotional distress was
                                        2
                                            and is now severe, substantial and enduring and was actually caused by the
                                        3

                                        4   Defendant’s pervasive and professionally unlawful conduct.
                                        5      35. As a direct and proximate result of Defendants’ action against Plaintiff, as
                                        6
                                            alleged above, Plaintiff has suffered special damages, including but not limited to
                                        7

                                        8   loss of wages, bonuses, deferred compensation, and other employment benefits, in
                                        9   an amount to be proven at the time of trial, in excess of the minimum jurisdictional
                                       10
                                            requirements of this Court.
                                       11

                                       12      36. Unlike other similarly situated employees, Defendant used Plaintiff’s
LAW OFFICES OF GLORIA DREDD HANEY




                                       13   protective classifications in order to use a pretext in order to discriminate against
333 City Boulevard West, 17th Floor




                                       14
                                            her.
                                       15
Orange, California 92868




                                       16      37. As a further direct and proximate result of Defendants’ unlawful, pervasive,
                                       17   discrimination against Plaintiff, as aforesaid, Plaintiff has sustained general damages
                                       18
                                            for severe physical, mental, and emotional injuries, distress, harm and damages in an
                                       19

                                       20   amount to be proven at the time of trial, in excess of the minimum jurisdictional
                                       21
                                            requirements of this Court.
                                       22
                                                   WHEREFORE, Plaintiff demands judgment which is more fully stated below
                                       23

                                       24   against the Department.
                                       25

                                       26

                                       27
                                       28


                                                                                        10
                                                            PLAINTIFF ROSALYN SHEREE WARREN’S FEDERAL COMPLAINT
                                      Case 2:21-cv-02068-DSF-AS Document 1 Filed 03/05/21 Page 11 of 18 Page ID #:11


                                        1                          STATEMENT OF A STATE CLAIM
                                        2
                                                                       SIXTH CLAIM FOR RELIEF
                                        3

                                        4                           (Violation of the California’s FEHA in
                                        5                 Violation of Race Discrimination Against the Department)
                                        6
                                               38. The allegations and attachments set forth above in paragraphs 1 through
                                        7

                                        8   37, inclusive, are incorporated into this claim for relief by reference as if set forth in
                                        9   full.
                                       10
                                               40. Plaintiff was retaliated against, harassed, terminated, and denied her civil
                                       11

                                       12   rights in violation of the laws of the United States and California just because she is
LAW OFFICES OF GLORIA DREDD HANEY




                                       13   an African American. No other non-Black employee was treated in this
333 City Boulevard West, 17th Floor




                                       14
                                            discriminatory manner as Plaintiff.
                                       15
Orange, California 92868




                                       16           WHEREFORE, Plaintiff requests relief as set forth below against the
                                       17   Department.
                                       18

                                       19

                                       20                          STATEMENT OF A STATE CLAIM
                                       21
                                                                     SEVENTH CLAIM FOR RELIEF
                                       22
                                                                      (Violation of California’s FEHA in
                                       23

                                       24              Violation of Disability Discrimination Against the Department )
                                       25
                                               41. The allegations and attachments set forth above in paragraphs 1 through 40,
                                       26
                                            inclusive, are incorporated into this claim for relief by reference as if set forth in
                                       27
                                       28   full.


                                                                                         11
                                                            PLAINTIFF ROSALYN SHEREE WARREN’S FEDERAL COMPLAINT
                                      Case 2:21-cv-02068-DSF-AS Document 1 Filed 03/05/21 Page 12 of 18 Page ID #:12


                                        1      42. Defendants discriminated against Plaintiff based on her disabilities. No
                                        2
                                            other employee with disabilities was treated on a continuous basis as Plaintiff has
                                        3

                                        4   been treated.
                                        5             WHEREFORE, plaintiff requests relief as set forth below against the
                                        6
                                            Department.
                                        7

                                        8

                                        9                          STATEMENT OF A FEDERAL CLAIM
                                       10
                                                                        EIGHTH CLAIM FOR RELIEF
                                       11

                                       12           (Violation of the Rehabilitation Act of 1973, § 504 Against the Department)
LAW OFFICES OF GLORIA DREDD HANEY




                                       13      43. The allegations and attachments set forth above in paragraphs 1 through 42,
333 City Boulevard West, 17th Floor




                                       14
                                            inclusive, are incorporated into this claim for relief by reference as if set forth in
                                       15
Orange, California 92868




                                       16   full.
                                       17      44. Plaintiff was not accommodated without retaliation and harassment. She
                                       18
                                            suffered a materially adverse employment action when she was on and then off her
                                       19

                                       20   disability leave and the refusal to accommodate her, verbal reprimands, termination
                                       21
                                            etc., all for the purpose of retaliation because of her membership in protected
                                       22
                                            classifications and her complaints regarding this retaliation.
                                       23

                                       24      45. The refusal by SCPMG to accommodate Plaintiff is an adverse action to
                                       25
                                            punish her which establishes a prima facie case of retaliation under the
                                       26
                                            Rehabilitation Act of 1973, § 504, 29 U.S.C.A. § 794 and was in retaliation. But-for
                                       27
                                       28


                                                                                         12
                                                              PLAINTIFF ROSALYN SHEREE WARREN’S FEDERAL COMPLAINT
                                      Case 2:21-cv-02068-DSF-AS Document 1 Filed 03/05/21 Page 13 of 18 Page ID #:13


                                        1   Plaintiff’s complaints and on-going retaliation of using Plaintiff’s disabilities against
                                        2
                                            her, this violation would not have occurred.
                                        3

                                        4      46. Plaintiff was not required to exhaust her administrative remedies under
                                        5   Section 504 of the Rehabilitation Act of 1973 because the Ninth Circuit has stated
                                        6
                                            that “private plaintiffs suing under section 504 need not first exhaust administrative
                                        7

                                        8   remedies.” Smith v. Barton, 914 F.2d 1330, 1338 (9th Cir. 1990). The question is not
                                        9   one of procedure but whether or not the employer violated the Act. 29 U.S.C.
                                       10
                                            § 794(d).
                                       11

                                       12          WHEREFORE, Plaintiff demands judgment against Defendant Department.
LAW OFFICES OF GLORIA DREDD HANEY




                                       13
333 City Boulevard West, 17th Floor




                                       14
                                                                       STATEMENT OF STATE CLAIM
                                       15
Orange, California 92868




                                       16                                NINTH CLAIM FOR RELIEF
                                       17                         (Failure To Accommodate Against All SCPMG)
                                       18
                                                   47.       The allegations and attachments set forth above in paragraphs 1
                                       19

                                       20   through 46, inclusive, are incorporated into this claim for relief by reference as if set
                                       21
                                            forth in full.
                                       22
                                                     48. Plaintiff was not accommodated for her disability or that of her son but
                                       23

                                       24   was harassed, retaliated against, threatened with and given reprimands, a subsequent
                                       25
                                            bad evaluation, and terminated, all as a pretext so that the defendants could engage
                                       26
                                            in the unlawful discrimination. She was treated this way because of her complaints
                                       27
                                       28   and protesting the discrimination against her based on race, disability, age


                                                                                         13
                                                               PLAINTIFF ROSALYN SHEREE WARREN’S FEDERAL COMPLAINT
                                      Case 2:21-cv-02068-DSF-AS Document 1 Filed 03/05/21 Page 14 of 18 Page ID #:14


                                        1   discrimination, and because she engaged in freedom of speech when she complained
                                        2
                                            and stated grievances regarding the treatment. The retaliation and harassment
                                        3

                                        4   leveled against her were in violation of the California Fair Employment and
                                        5   Housing Act. These individuals Defendants along with the Department knowingly
                                        6
                                            encouraged the punitive, harassing acts against Plaintiff and did nothing to prevent
                                        7

                                        8   them. The conduct was so severe and pervasive that it has caused Plaintiff to suffer
                                        9   from anxiety attacks and post-traumatic stress which also affected her physical well-
                                       10
                                            being, aggravated, and exacerbated her disability.
                                       11

                                       12       49.    Defendant acted with (1) the intent to inflict the injury upon Plaintiff and
LAW OFFICES OF GLORIA DREDD HANEY




                                       13   (2) the realization that the injury of losing her job because of not being
333 City Boulevard West, 17th Floor




                                       14
                                            accommodated was substantially certain to result from Defendants’ conduct, most
                                       15
Orange, California 92868




                                       16   especially because of Plaintiff’s race, age disability, and engaging in a protected
                                       17   activity. Plaintiff’s lack of an accommodation and emotional distress was and is
                                       18
                                            now severe, substantial and enduring and was actually caused by the Defendant’s
                                       19

                                       20   pervasive and professionally unlawful conduct.
                                       21
                                                  50. As a direct and proximate result of Defendants’ action against Plaintiff, as
                                       22
                                            alleged above, Plaintiff has suffered special damages, including but not limited to
                                       23

                                       24   loss of wages, bonuses, deferred compensation, and other employment benefits, in
                                       25
                                            an amount to be proven at the time of trial, in excess of the minimum jurisdictional
                                       26
                                            requirements of this Court.
                                       27
                                       28


                                                                                        14
                                                            PLAINTIFF ROSALYN SHEREE WARREN’S FEDERAL COMPLAINT
                                      Case 2:21-cv-02068-DSF-AS Document 1 Filed 03/05/21 Page 15 of 18 Page ID #:15


                                        1           51. Unlike other similarly situated employees, Defendant used Plaintiff’s
                                        2
                                            protective classifications in order to use a pretext in order to discriminate against
                                        3

                                        4   her.
                                        5          52. As a further direct and proximate result of Defendants’ unlawful, pervasive,
                                        6
                                            discrimination against Plaintiff, as aforesaid, Plaintiff has sustained general damages
                                        7

                                        8   for severe physical, mental, and emotional injuries, distress, harm and damages in an
                                        9   amount to be proven at the time of trial, in excess of the minimum jurisdictional
                                       10
                                            requirements of this Court.
                                       11

                                       12            WHEREFORE, Plaintiff demands judgment which is more fully stated below
LAW OFFICES OF GLORIA DREDD HANEY




                                       13   against the Department.
333 City Boulevard West, 17th Floor




                                       14

                                       15
Orange, California 92868




                                       16                             STATEMENT OF STATE CLAIM
                                       17                               TENTH CLAIM FOR RELIEF
                                       18
                                                                    (Violation of the Tenth Claim for Relief
                                       19

                                       20                Against Department for Common Law Wrongful Termination)
                                       21
                                               53. The allegations and attachments set forth above in paragraphs 1 through 52,
                                       22
                                            inclusive, are incorporated into this claim for relief by reference as if set forth in full
                                       23

                                       24   below.
                                       25
                                               54. Defendant Department intentionally created and/or knowingly permitted
                                       26
                                            working conditions that were so intolerable or aggravated at the time of Plaintiff’s
                                       27
                                       28   resignation that a reasonable employer would realize that a reasonable person in the


                                                                                         15
                                                             PLAINTIFF ROSALYN SHEREE WARREN’S FEDERAL COMPLAINT
                                      Case 2:21-cv-02068-DSF-AS Document 1 Filed 03/05/21 Page 16 of 18 Page ID #:16


                                        1   employee’s position would end up being a victim of an adverse action used as a
                                        2
                                            pretext.
                                        3

                                        4     55. Plaintiff has sustained general damages for severe physical, mental, and
                                        5   emotional injuries, distress, harm and damages in an amount to be proven at the time
                                        6
                                            of trial, in excess of the minimum jurisdictional requirements of this Court.
                                        7

                                        8            WHEREFORE, WARREN demands judgment which is more fully stated
                                        9   below against Department.
                                       10
                                       11

                                       12                                DEMAND FOR JURY TRIAL
LAW OFFICES OF GLORIA DREDD HANEY




                                       13            Plaintiff hereby demands a trial by jury in this matter.
333 City Boulevard West, 17th Floor




                                       14

                                       15
Orange, California 92868




                                       16                                   PRAYER FOR RELIEF
                                       17            1. Issue a permanent injunction instructing the Department to reinstate
                                       18
                                            Plaintiff in the position Plaintiff held before and immediately after her disability
                                       19

                                       20   leave.
                                       21
                                                     2. Issue a declaration of rights declaring that Defendants’ retaliatory and
                                       22
                                            harassing conduct as alleged in this complaint violates Plaintiff’s civil and
                                       23

                                       24   constitutional rights.
                                       25
                                                     3. An award of monetary damages sufficient to fully compensate Plaintiff for
                                       26

                                       27
                                       28


                                                                                          16
                                                              PLAINTIFF ROSALYN SHEREE WARREN’S FEDERAL COMPLAINT
                                      Case 2:21-cv-02068-DSF-AS Document 1 Filed 03/05/21 Page 17 of 18 Page ID #:17


                                        1   all losses she has suffered as a direct and proximate result of the Department’s and
                                        2
                                            its agents unequal, discriminatory, bullying, harassing, and retaliatory treatment of
                                        3

                                        4   her, including affecting her accumulated sick time and salary.
                                        5         4. An award of monetary damages sufficient to fully compensate Plaintiff for
                                        6
                                            emotional trauma suffered by her, including damages for mental distress, emotional
                                        7

                                        8   pain, loss of enjoyment of life, and other nonpecuniary losses.
                                        9         5. An award of monetary damages as mandated by civil rights laws, both
                                       10
                                            federal and state.
                                       11

                                       12         6. An award of monetary damages as mandated by the Fair Employment and
LAW OFFICES OF GLORIA DREDD HANEY




                                       13   Housing Act with a lodestar application.
333 City Boulevard West, 17th Floor




                                       14
                                                  7. An award of costs, including attorneys’ fees pursuant to California Code
                                       15
Orange, California 92868




                                       16   of Civil Procedure, § 1021.5 and the federal 42 U.S.C., § 1988 and any other
                                       17   applicable statutes for attorneys’ fees, both federal and state.
                                       18
                                                  8. An award of costs, including attorneys’ fees, to cover all of Plaintiff
                                       19

                                       20   ROSALYN WARREN’s actual costs.
                                       21
                                                  9. An award of punitive damages.
                                       22
                                                  10. An award of damages pursuant to federal law and the federal causes of
                                       23

                                       24   action under other relevant federal provisions of law.
                                       25
                                                  11. An award of damages for other relevant provisions of law.
                                       26
                                                  12. An award of such other and further relief as the Court considers proper
                                       27
                                       28   and just.


                                                                                        17
                                                            PLAINTIFF ROSALYN SHEREE WARREN’S FEDERAL COMPLAINT
                                      Case 2:21-cv-02068-DSF-AS Document 1 Filed 03/05/21 Page 18 of 18 Page ID #:18


                                        1   Dated: March 4, 2021
                                        2
                                                                        LAW OFFICES OF GLORIA DREDD HANEY
                                        3

                                        4

                                        5                               By:_/”s”/ Gloria Dredd Haney
                                        6                                     Gloria Dredd Haney
                                                                              Attorney for Plaintiff
                                        7                                     ROSALYN WARREN
                                        8

                                        9

                                       10
                                       11

                                       12
LAW OFFICES OF GLORIA DREDD HANEY




                                       13
333 City Boulevard West, 17th Floor




                                       14

                                       15
Orange, California 92868




                                       16

                                       17

                                       18

                                       19

                                       20
                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27
                                       28


                                                                                 18
                                                         PLAINTIFF ROSALYN SHEREE WARREN’S FEDERAL COMPLAINT
